Citation Nr: 1341329	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-12 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges entitlement to service connection for hypertension, as secondary to his diabetes mellitus, type II.  He claims that his hypertension had its onset simultaneously to his diabetes mellitus type II.  A review of the record, however, shows the onset of hypertension to be in either 1996 or 1998, with the onset of diabetes mellitus, type II, in 2006.  

The Veteran underwent a VA medical examination in March 2010.  The examiner opined that the Veteran's hypertension was not caused or aggravated by his diabetes mellitus, type II, as the diagnosis of hypertension predates the diagnosis of diabetes mellitus, type II.  The Board finds, however, that the examination report is inadequate as the rationale did not address the matter of aggravation (as to whether the Veteran's hypertension was permanently worsened beyond its natural progression by his diabetes mellitus, type II) as a component of the Veteran's secondary service connection claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, on remand, a supplemental medical opinion should be obtained so the VA examiner can provide rationales supporting his opinions. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the examiner who conducted the VA examination in March 2010, or a comparably qualified substitute if that individual is no longer available.  If the examiner determines that a new VA examination is required, one should be scheduled.  

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is proximately due to, or the result of his diabetes mellitus, type II.   

The examiner must also opine as to whether it is at least as likely as not (50 percent or greater probability) that the hypertension has been aggravated (made permanently worse beyond the natural progression of the disease) by diabetes mellitus, type II.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2. Thereafter, the claim should be readjudicated, considering all evidence of record obtained since the prior statement of the case (SOC).  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental SOC and given the opportunity to respond. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38U.S.C.A. §7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38C.F.R. §20.1100(b) (2013).


